Exhibit 10.71

 
LIMITED WAIVER AND AMENDMENT NO. 14 TO
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
 
This Limited Waiver and Amendment No. 14 to Amended and Restated Note Purchase
Agreement (this “Amendment”), is dated as of March 27, 2018, is made by and
among (i) AEMETIS ADVANCED FUELS KEYES, INC., a Delaware corporation (“AEAFK”),
AEMETIS FACILITY KEYES, INC., a Delaware corporation (“Keyes Facility”, together
with AEAFK, the “Borrowers”), AEMETIS, INC., a Nevada corporation (“Parent”),
and (ii) THIRD EYE CAPITAL CORPORATION, an Ontario corporation, as agent for the
Noteholders (“Administrative Agent”), THIRD EYE CAPITAL CREDIT OPPORTUNITIES
FUND – INSIGHT FUND and SPROTT PRIVATE CREDIT TRUST (collectively, the
“Noteholders”).
 
RECITALS
 
A.           The Borrowers, Administrative Agent and Noteholders entered into
the Amended and Restated Note Purchase Agreement dated as of July 6, 2012, as
amended from time to time including most recently by an Amendment No. 13 dated
as of March 1, 2017 (as the same may be amended, restated, supplemented, revised
or replaced from time to time, the “Agreement”). Capitalized terms used but not
defined in this Amendment shall have the meaning given to them in the Agreement.
 
B.           The Borrowers have provided written notice to the Administrative
Agent of their election to extend each of: (i) the Acquisition Notes Stated
Maturity Date; (ii) the Existing Notes Stated Maturity Date; (iii) the Revenue
Participation Notes Stated Maturity Date; and (iv) the Revolving Notes Stated
Maturity Date not earlier than 60 days, and not later than 30 days, prior to
April 1, 2018 as required by the Agreement, and the Borrowers have requested
that the Administrative Agent waive the requirement in the Agreement for the
Borrowers to either pay an extension fee in cash in an amount equal to 5% of the
Note Indebtedness in respect of each extension election noted herein above or
add such extension fee amount to the outstanding principal balance of the
applicable Notes on the effective date of such extension at the election of the
Borrowers and instead extend the respective maturity dates for an additional
year beyond that otherwise provided for in consideration for the payment of an
additional fee, all as indicated below.
 
C.           The Borrowers have requested, and the Administrative Agent and
Noteholders have agreed, to amend certain of the provisions and requirements of
the Agreement related to: (i) the term of the extension and payment and accrual
of the extension fee noted in Recital (B) above, and (ii) certain financial
covenants included in the Agreement, in each case on the terms and conditions
contained herein.
 
AGREEMENT
 
SECTION 1.         Reaffirmation of Indebtedness. The Borrowers hereby confirm
that as of March 16, 2018 and before giving effect to this Amendment, the
outstanding principal balance of the Notes is $76,931,173.61.
 
 
 

 
 
 
SECTION 3.          Amendments. The following sections of the Agreement shall be
and hereby are amended as follows:
 
(A)           Recitals Part of Agreement. The foregoing recitals are hereby
incorporated into and made a part of the Agreement, including all defined terms
referenced therein.
 
(B)           Section 1.1 (Definitions).
 
Section 1.1 of the Agreement is hereby amended by substituting and adding the
following definitions in lieu of or in addition to the versions of such terms
and related definitions contained in the Agreement, as applicable, in the
appropriate alphabetical order:
 
“Acquisition Notes Stated Maturity Date” means April 1, 2020; provided that the
Acquisition Notes Stated Maturity Date shall be extended to April 1, 2021 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2020, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Acquisition Notes which fee shall
be deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Acquisition Notes on the effective date
of such extension at the election of the Borrowers.
 
“Amendment 14” means that Limited Waiver and Amendment No. 14 to this Agreement,
dated as of March 27, 2018.
 
“Existing Notes Stated Maturity Date” means April 1, 2020; provided that the
Existing Notes Stated Maturity Date shall be extended to April 1, 2021 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2020, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Existing Notes which fee shall be
deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Existing Notes on the effective date of
such extension at the election of the Borrowers.
 
“Fee Letter” means the amended and restated letter agreement dated the date
hereof among the Borrowers, the Parent and the Administrative Agent, as such may
be amended or restated from time to time.
 
 “Revenue Participation Notes Stated Maturity Date” means April 1, 2020;
provided that the Revenue Participation Notes Stated Maturity Date shall be
extended to April 1, 2021 upon written notice to the Administrative Agent of the
Borrowers’ election to extend not earlier than 60 days, and not later than 30
days, prior to April 1, 2020, so long as at the time of the extension (a) no
Default or Event of Default has occurred and is continuing under any Financing
Document and (b) the Borrowers pay to the Administrative Agent an extension fee
in cash in an amount equal to 5% of the Note Indebtedness in respect to the
Revenue Participation Notes which fee shall be deemed fully earned and
nonrefundable, provided that such fee may be added to the outstanding principal
balance of the Revenue Participation Notes on the effective date of such
extension at the election of the Borrowers.
 
 
 
2

 
 
 “Revolving Notes Stated Maturity Date” means April 1, 2020; provided that the
Revolving Notes Stated Maturity Date shall be extended to April 1, 2021 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2020, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Revolving Notes which fee shall be
deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Revolving Notes on the effective date
of such extension at the election of the Borrowers.
 
(C)           Section 1.1 (Definitions) Continued.
 
The defined term “Acquisition Notes Redemption Fee”, and each reference or use
of such defined term in the Agreement are each hereby deleted and replaced with
the following:
 
“Redemption Fee” has the meaning set forth in the Fee Letter.
 
(D)           Section 6.2 (Financial Covenants).
 
Section 6.2(b) of the Agreement is hereby deleted in its entirety and replaced
with the following:
 
“(b)
Ratios of Note Indebtedness to Keyes Plant Values. The Parent will not permit
the ratio of Note Indebtedness (excluding, for purposes of this covenant only,
the Redemption Fee) to the Keyes Plant Market Value to exceed seventy percent
(70%), tested quarterly as of the last day of each Fiscal Quarter; provided that
from the date of the Amendment 14 until January 1, 2019 the Parent may elect,
with respect to any Fiscal Quarter ending during such period, to have the
requirement to comply with this Section 6.2(b) waived by providing prior written
notice to the Agent no later than the last day of such applicable Fiscal Quarter
during the period indicated above, and providing payment, in each case, of
$250,000 to the Agent, which amount may, at the election of the Parent, be added
to the outstanding principal balance of the Revolving Notes on the applicable
last day of such Fiscal Quarter for which such election is being triggered; and”
 
SECTION 4.         Fee Letter Amendment. Subsection 4(a) of the Fee Letter is
hereby deleted in its entirety and replaced with the following:
 
“(a)
The defined term “Redemption Fee” in the Purchase Agreement shall mean the
amount of $5,994,000 payable on redemption in full of the Notes on the Maturity
Date or otherwise in accordance with this Agreement.”
 
SECTION 5.         Conditions to Effectiveness. This Amendment shall be
effective on the date first written above but subject to satisfaction of the
following conditions precedent:
 
 
 
3

 
 
(A)            Administrative Agent shall have been paid an amendment fee in the
amount of $500,000 which fee shall be added to the outstanding principal balance
of the Revolving Notes on the effective date of this Amendment and deemed fully
earned and nonrefundable.
 
(B)            Administrative Agent shall have received a signed Agent Advance
Promissory Note dated the date hereof in the amount of $6,000,000 from the
Borrowers.
 
(C)            Administrative Agent shall have received this Amendment duly
executed by the parties hereto.
 
(D)            Administrative Agent shall have received a Reaffirmation of
Unconditional Personal Guaranty, duly executed by the Chairman.
 
(E)            Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by the Company Parties (other than the Borrowers).
 
(F)            Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by McAfee Capital, LLC.
 
(G)            Borrowers shall, and will cause the other Company Parties to,
have performed and complied with all of the covenants and conditions required by
this Amendment and the Note Purchase Documents to be performed and complied with
upon the effective date of this Amendment.
 
(H)           Administrative Agent shall have received all other approvals,
opinions, documents, agreements, instruments, certificates, schedules and
materials as Administrative Agent may reasonably request.
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the covenants and agreements in this Amendment will
constitute an Event of Default under the Agreement and Administrative Agent and
Noteholders shall have the right to demand the immediate repayment in full in
cash of all outstanding Indebtedness owing to Administrative Agent and
Noteholders under the Agreement, the Notes and the other Note Purchase
Documents. In consideration of the foregoing and the transactions contemplated
by this Amendment, each Borrower hereby: (i) ratifies and confirms all of the
obligations and liabilities of such Borrower owing pursuant to the Agreement and
the other Note Purchase Documents, and (ii) agrees to pay all costs, fees and
expenses of Administrative Agent and Noteholders in connection with this
Amendment.
 
 
 
4

 
 
SECTION 6.           Agreement in Full Force and Effect as Amended. Except as
specifically amended or waived hereby, the Agreement and other Note Purchase
Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended. Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of, or consent to
or departure from, any provisions of the Agreement or any other Note Purchase
Document or any right, power or remedy of Administrative Agent or Noteholders
thereunder, nor constitute a waiver of any provision of the Agreement or any
other Note Purchase Document, or any other document, instrument or agreement
executed or delivered in connection therewith or of any Default or Event of
Default under any of the foregoing, in each case whether arising before or after
the execution date of this Amendment or as a result of performance hereunder or
thereunder. This Amendment shall not preclude the future exercise of any right,
remedy, power, or privilege available to Administrative Agent or Noteholders
whether under the Agreement, the other Note Purchase Documents, at law or
otherwise. All references to the Agreement shall be deemed to mean the Agreement
as modified hereby. This Amendment shall not constitute a novation or
satisfaction and accord of the Agreement or any other Note Purchase Documents,
but rather shall constitute an amendment thereof. The parties hereto agree to be
bound by the terms and conditions of the Agreement and Note Purchase Documents
as amended by this Amendment, as though such terms and conditions were set forth
herein. Each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Agreement as amended by this Amendment, and each reference herein or in any
other Note Purchase Documents to “the Agreement” shall mean and be a reference
to the Agreement as amended and modified by this Amendment.
 
SECTION 7.           Representations by Parent and Borrowers. Each of the Parent
and the Borrowers hereby represents and warrants to Administrative Agent and
Noteholders as of the execution date of this Amendment as follows: (A) it is
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (B) the execution, delivery and performance by it
of this Amendment and all other Note Purchase Documents executed and delivered
in connection herewith are within its powers, have been duly authorized, and do
not contravene (i) its articles of incorporation, bylaws or other organizational
documents, or (ii) any applicable law; (C) no consent, license, permit, approval
or authorization of, or registration, filing or declaration with any
Governmental Entity or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment
or any other Note Purchase Documents executed and delivered in connection
herewith by or against it; (D) this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith have been duly executed
and delivered by it; (E) this Amendment and all other Note Purchase Documents
executed and delivered in connection herewith constitute its legal, valid and
binding obligation enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) it is not in
default under the Agreement or any other Note Purchase Documents and no Event of
Default exists, has occurred and is continuing or would result by the execution,
delivery or performance of this Amendment; and (G) the representations and
warranties contained in the Agreement and the other Note Purchase Documents are
true and correct in all material respects as of the execution date of this
Amendment as if then made, except for such representations and warranties
limited by their terms to a specific date.
 
SECTION 8.            Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa. The use of the word “including” in this Amendment shall be by way of
example rather than by limitation. The use of the words “and” or “or” shall not
be inclusive or exclusive.
 
 
 
5

 
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Borrowers and Administrative Agent. This Amendment shall
be considered part of the Agreement and shall be a Note Purchase Document for
all purposes under the Agreement and other Note Purchase Documents.
 
(C)           This Amendment, the Agreement and the Note Purchase Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto. There are no unwritten
oral agreements between the parties with respect to the subject matter hereof
and thereof.
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           Neither the Parent nor any Borrower may assign, delegate or
transfer this Amendment or any of their rights or obligations hereunder. No
rights are intended to be created under this Amendment for the benefit of any
third party donee, creditor or incidental beneficiary of the Borrowers or any
Company Party. Nothing contained in this Amendment shall be construed as a
delegation to Administrative Agent or Noteholders of the Borrowers or any
Company Party’s duty of performance, including any duties under any account or
contract in which Administrative Agent or Noteholders have a security interest
or lien. This Amendment shall be binding upon the Borrowers, the Parent and
their respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Administrative Agent or Noteholders shall affect such representations or
warranties or the right of Administrative Agent or Noteholders to rely upon
them.
 
(G)          THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S PAYMENT
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR ANY NOTEHOLDER.
THE BORROWERS AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND
FOREVER DISCHARGE ADMINISTRATIVE AGENT AND EACH NOTEHOLDER AND THEIR RESPECTIVE
PREDECESSORS, ADMINISTRATIVE AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH PERSON MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 
 
6

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first noted above.
 
BORROWERS:
 
 
AEMETIS ADVANCED FUELS KEYES, INC.
 
 
By: /s/ Eric A. McAfee                    

 
Name: Eric A. McAfee
Title: Chief Executive Officer
 
 
 
AEMETIS FACILITY KEYES, INC.
 
 
By: /s/ Eric A. McAfee                    

 
Name: Eric A. McAfee
Title: Chief Executive Officer
 
PARENT:
 
AEMETIS, INC.
 
 
By: /s/ Eric A. McAfee                         

 
Name: Eric A. McAfee
Title: Chief Executive Officer
 
 
 
AEMETIS ADVANCED FUELS KEYES, INC.
 
 
 
 
Signature Page to Limited Waiver and Amendment No. 14
 
 

 
ADMINISTRATIVE AGENT:
 
 
THIRD EYE CAPITAL CORPORATION
 
 
By: /s/ Arif N. Bhalwani 
 
Name: Arif N. Bhalwani
Title: Managing Director
 
 
NOTEHOLDERS:
 
 
SPROTT-TEC PRIVATE CREDIT FUND by its
manager SPR & CO LP, by its general partner
2573322 ONTARIO INC.
 
 
By: /s/ Kirstin McTaggart

 
Name: Kirstin McTaggart

Title: Chief Compliance Officer

 
 
THIRD EYE CAPITAL CREDIT
OPPORTUNITIES S.ar.l, it its capacity as
Managing General Partner of THIRD EYE
CAPITAL CREDIT OPPORTUNITIES FUND –
INSIGHT FUND
 
 
By: /s/ Paul de Quant
 
Name: Paul de Quant
Title: Director
 
 
 
 
By: /s/ Richard Goddard
 
Name: Richard Goddard
Title: Director

 

 
 
Signature Page to Limited Waiver and Amendment No. 14
 
 
 
